Citation Nr: 0827568	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
ankle disorder, to include as secondary to service-connected 
pes planus.  

2.  Entitlement to an increased rating for service connected 
bilateral pes planus, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  The veteran timely appealed the RO's July 
2006 rating action to the Board.   

In October 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  The case has 
returned to the Board for appellate consideration. 

In April 2008, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge in a video conference 
between Washington, D.C. and the RO; a copy of said hearing 
transcript is of record.   

As noted above, the veteran was afforded a Board Video 
Conference Hearing in April 2008 and, on the record, he 
expressly accepted that hearing in lieu of an in-person 
hearing.  Therefore, his entitlement to a hearing has been 
fulfilled.  38 C.F.R. § 20.700 (2007).  It also bears note 
that in the context of that hearing, the veteran indicated 
that he was to submit additional evidence directly to the 
Board demonstrating inter alia that his records were tampered 
with.  The video hearing transcript includes a discussion 
that pertinent evidence received directly by the Board 
necessitates a return of the case to the agency of original 
jurisdiction (AOJ) for review, consideration and preparation 
of a supplemental statement of the case prior to a Board 
decision unless there has been a waiver of such referral.  
The veteran expressly indicated that he consented to such a 
waiver of referral to the AOJ.  38 C.F.R. § 20.1304.  
Nevertheless, the following month, in May 2008, the veteran 
submitted a statement indicating a desire for an in-person 
hearing so that he could personally deliver the records.  
Inasmuch as the veteran was just recently afforded a hearing 
and the Board's resources are limited, his request for 
another hearing cannot be accommodated.  If however, the 
veteran has records that he wishes to submit directly to the 
Board, he is free to do so.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the claims on appeal must be remanded for further 
action.  

First, the current medical record does not appear to 
establish a diagnosed ankle disorder.  At his hearing before 
the undersigned, the veteran indicated in effect that he has 
such a disorder, and that a physician attributed his 
bilateral ankle complaints to his service-connected pes 
planus.  (Transcript (T.) at page (pg.) 7).  The record, 
however, does not contain medical evidence to that effect.  
In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability.  McClendon at 81.  The RO, or the Board, tests 
for those criteria and then decides if there is sufficient 
competent credible medical evidence of record to decide the 
claim. 38 C.F.R. § 3.159(c).  The United States Court of 
Appeals for Veterans Claims cautioned in McClendon that an 
"absence of actual evidence is not substantive 'negative 
evidence.'"  It further noted that an indication that a 
current disability "may" be associated with service is a low 
threshold.

Second, VA's statutory duty to assist the veteran includes 
the obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  While the record establishes that 
treatment records from the Fayetteville, North Carolina VA 
Medical Center (VAMC), dated through November 2007, have been 
considered by the RO, but more recent are absent.  The 
veteran also reports treatment for his service-connected 
bilateral pes planus by a Dr. Fattah in Hamilton, North 
Carolina.  As these VA and private treatment records might 
contain evidence of increased severity of the above-
referenced service-connected disability, they should be 
obtained on remand. 

Finally, at his April 2008 hearing, the veteran testified 
that his service-connected pes planus had increased in 
severity since he was last examined by VA two years 
previously.  (T. at pg. 11).  Thus, under the circumstances, 
another examination of the service-connected pes planus 
should be conducted.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity). 

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Instruct the veteran to obtain a 
statement from the medical care 
provider who indicated to him that he 
has a diagnosed bilateral ankle 
disorder that was caused by his 
service-connected pes planus.  (T. at 
pg. 7).  The provider should include an 
explanation regarding the basis for the 
opinion.  Should the veteran so desire 
and can adequately identify the 
physician, the AMC/RO can obtain any 
such evidence on his behalf.  

2.  Obtain the veteran's medical 
records from Dr. Fattah of Hamilton, 
North Carolina and the VAMC in 
Fayetteville, North Carolina, dated 
from November 2007, relating to the 
service-connected bilateral pes planus.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims files.  If any of the above-
requested private and VA records can 
not be obtained, written documentation 
to this effect must be associated with 
the claims files. 

If the AMC/RO cannot obtain records 
identified by the veteran, a notation 
to that effect should be inserted in 
the claims files.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After the above-requested 
development has been completed, 
schedule the veteran for a VA podiatry 
examination to ascertain the current 
severity of the service-connected pes 
planus.  The physician should identify 
all present manifestations of this 
disability and discuss the disorder in 
terms of the relevant evaluation 
criteria.  Prior to the examination, 
the claims files must be made available 
to the physician for review of the 
case.  A notation to the effect that 
this record review took place should be 
included in the report.  Any indicated 
studies, such as complete range of 
motion and X-ray studies of the feet, 
deemed necessary in evaluating the 
service-connected pes planus should be 
performed. 

The physician should render all 
specific findings needed to rate the 
veteran's bilateral flat feet, to 
include whether there is evidence of 
severe flat feet resulting in objective 
evidence of marked deformity 
(pronation, abduction, etc), pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities.  In 
addition, the VA examiner should 
comment on the presence of any 
pronounced flat feet that results in 
marked pronation, extreme tenderness of 
the plantar surfaces of the feet, 
marked inward displacement and severe 
spasm of the Achilles tendon on 
manipulation not improved by orthopedic 
shoes or appliances.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary, the AMC/RO 
should again review the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity, however, to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of his increased evaluation and 
service connection claims.  38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


